Citation Nr: 0627975	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-41 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for a variously 
diagnosed skin disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1966 to July 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In February 2006 the veteran testified at a Board hearing.  


FINDINGS OF FACT

1.  The veteran was exposed to Agent Orange during service.  

2.  The veteran has a diagnosis of prostate cancer.  

3.  Any chloracne was not manifested during the veteran's 
first post-service year.  

4.  The veteran's variously diagnosed skin disorder was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is any skin disorder otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  Prostate cancer was incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).

2.  A variously diagnosed skin disorder was not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the July 2003 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
July 2003 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2003 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the July 2003 VCAA letter discussed 
the evidence necessary to substantiate the veteran's service 
connection claims in the context of Agent Orange exposure 
during service.  Any error in doing so was harmless error as 
the evidence necessary to substantiate direct service 
connection claims was addressed in the September 2004 
statement of the case.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, while it 
is unclear whether there was complete VCAA compliance prior 
to the rating decision on appeal, any defect with respect to 
the VCAA notice requirement was harmless error for the 
reasons specified below.

In the July 2003 VCAA letter and September 2004 statement of 
the case, the RO informed the appellant of the applicable 
laws and regulations regarding these claims, the evidence 
needed to substantiate such claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate his claims, including VA treatment records.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection.  Regardless 
of whether the veteran was provided notice of the types of 
evidence necessary to establish disability ratings or 
effective dates for issues on appeal, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that a grant for 
service connection for prostate cancer is warranted and there 
is a preponderance of the evidence against the veteran's 
service connection claim for a skin disorder, any questions 
as to the appropriate disability ratings and effective dates 
to be assigned are for future consideration. 

Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

In a recent case, the Court held that for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), "service in the Republic of 
Vietnam" will, in the absence of contradictory evidence, be 
presumed based upon the veteran's receipt of a Vietnam 
Service Medal (VSM), without any additional proof required 
that a veteran who served in waters offshore actually set 
foot on land in the Republic of Vietnam.  Examples of 
contradictory evidence include evidence that the VSM was 
received for service in a neighboring country or at a 
location that reasonably precluded exposure to Agent Orange.  
See Haas v. Nicholson, No. 04-491 (U.S. Vet. App. Aug. 16, 
2006).  

Prostate Cancer

In the present case, VA medical records to include a March 
2003 Agent Orange examination, showed that the veteran had a 
diagnosis of prostate cancer.  The veteran's DD 214 revealed 
that the veteran was awarded the VSM.  There is no evidence 
in the claims folder to indicate that the veteran was in a 
location that reasonably precluded exposure to the herbicide 
Agent Orange.  Thus in light of the Haas decision, it will be 
presumed that the veteran had service in the Republic of 
Vietnam and was exposed to herbicides.  Furthermore, given 
that the veteran has a diagnosis of prostate cancer, which is 
listed among the presumptive disorders due to herbicide 
exposure during service under 38 C.F.R. § 3.309(e), it 
follows that the veteran should be awarded service connection 
for prostate cancer.  Thus the veteran's claim for service 
connection for prostate cancer is granted.  

Skin Disorder

Service medical records are negative for any skin disorders.  
VA medical records indicated variously diagnosed skin 
disorders.  A September 2001 record showed a diagnosis of 
tinea cruris.  A March 2003 record provided diagnoses of 
psoriasis, chloracne versus another possible disorder.  The 
examiner commented that the veteran believed this was due to 
Agent Orange exposure.  A May 2003 VA Agent Orange 
examination provided diagnoses of atopic dermatitis versus 
trichophyton dermatophytosis.  

The Board notes that the skin disorders diagnosed above, 
except for chloracne, are not among the disorders that are 
presumed to be associated with Agent Orange exposure.  As for 
the chloracne, while it was noted in the March 2003 VA 
medical record, there is no medical evidence to suggest that 
it was manifested to a degree of 10 percent or more within 
the veteran's first post-service year, and thus does not meet 
the criteria set out in 38 C.F.R. § 3.307(a)(6)(ii) for a 
presumptive disorder due to in-service herbicide exposure.  

The Board also is presented with an evidentiary record that 
shows that there is no supporting evidence that the veteran's 
variously diagnosed skin disorder is related to service.  
There is no indication that the veteran received treatment 
for a skin disorder during service, and there is nothing in 
the service medical records suggesting that there was a skin 
disability.  In fact, the veteran during his February 2006 
Board hearing testified that he first noticed a skin rash 
approximately in 1970, which was well over a year since his 
separation from service.  Furthermore, post-service medical 
records do not relate the veteran's current skin disorder to 
service.  Any reference to service is merely referenced by 
the veteran.  The Board is led to the conclusion that there 
is a preponderance of evidence against a finding that the 
veteran has a skin disorder related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for prostate cancer is 
granted.

Entitlement to service connection for a variously diagnosed 
skin disorder is denied.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


